OPINION — AG — **** LAND USED FOR AGRICULTURAL PURPOSES — TAX EXEMPTION **** TAX EXEMPTION PROVIDED IN 11 Ohio St. 1969 Supp. 481-482 [11-481] — [11-482], IS LIMITED TO TRACTS OF LAND IN EXCESS OF FIVE ACRES, USED FOR AGRICULTURAL PURPOSES, ANNEXED PURSUANT TO THE STATUTE CITED AS 11 O.S. 1969 Supp. 481-482 [11-481] — [11-482], UNLESS THE MUNICIPALITY FURNISHES MUNICIPAL SERVICES THERETO AS ORDINARILY FURNISHED CITY RESIDENTS. THE OPINION OF THE ATTORNEY GENERAL TO THE HONORABLE R. F. BERRY, ET AL., DATED MAY 11, 1957, AND SUBSEQUENT OPINIONS BASED THEREON, INCLUDING OPINIONS NOS. 63-499, OPINION NO. 63-523, OPINION NO. 64-129, OPINION NO. 64-360, AND OPINION NO. 66-460 ARE SUPERSEDED BY THIS OPINION TO THE EXTENT THAT THOSE OPINIONS ARE INCONSISTENT WITH THE CONCLUSIONS EXPRESSED HEREIN. ALL CONCLUSIONS REACHED IN THIS OPINIONS ABOVE ENUMERATED, NOT INCONSISTENT WITH THIS OPINION, ARE REAFFIRMED. CITE: ARTICLE X, SECTION 6, ARTICLE V, SECTION 5, 11 Ohio St. 1969 Supp., 481 [11-481], 11 Ohio St. 1969 Supp., 482 [11-482] (W. HOWARD O'BRYAN)